JOHNSTON, Judge,
concurring in result:
Assuming that this court has the authority under Article 66(a), Uniform Code of Military *591Justice, 10 U.S.C. § 866(a) (1988) [hereinafter UCMJ], to reconsider a decision of the court sitting as a panel, I agree that the unique facts of this case do not involve a “question of exceptional importance” within the meaning of Joint Rule 17(a)(2). I am not convinced, however, that Article 66, UCMJ, confers upon this court as a whole the authority to reconsider a panel decision based on factual insufficiency.1
Article 66(a), UCMJ, provides in pertinent part that this court:
shall be composed of one or more panels, and each such panel shall be composed of not less than three appellate military judges. For the purpose of reviewing court-martial cases, the court may sit in panels or as a whole in accordance with rules prescribed under subsection (f). Any decision of a panel may be reconsidered by the court sitting as a whole in accordance with such rules.
While the plain meaning of the statute seems to indicate that “any decision” of a panel may be reconsidered en banc, the legislative history of Article 66, UCMJ, reveals that this is one of those “rare cases [in which] the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters.” Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571, 102 S.Ct. 3245, 3250, 73 L.Ed.2d 973 (1982). “In such cases, the intention of the drafters rather than the strict language controls.” United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 242, 109 S.Ct. 1026, 1031, 103 L.Ed.2d 290 (1989).
At one time the Court of Military Review had no authority to reconsider en banc a decision rendered by a panel of the court. Conflicts between separate panels of the same Court of Military Review could be resolved only by an appeal to the Court of Military Appeals. This lack of en banc authority for the Court of Military Review was based on deep-seated congressional concerns about the fairness of the military justice appellate process.
These congressional concerns came to light in the 1949 hearings on the UCMJ.2 Felix Larkin, the civilian official most responsible for drafting and ultimately enacting the UCMJ, outlined the problem for those congressmen considering the legislation.3
Now, there may be a case or there may be cases in which the board of review will reverse not on a question of law but on a construction of the facts or on their idea of the credibility of a witness that is different from the credibility that the court gave that witness.... If two boards of review differ on the law, why it certainly needs settling some place.
But if they disagree or [The Judge Advocate General] disagrees with a board of review on the facts, why there is no other place for it to go except another board, and it may well be such an extremely important case that [The Judge Advocate Gener*592al] would like to have another opinion as to the construction of the facts, the credibility of the witnesses, or the settling of controverted questions of fact.
Uniform Code of Military Justice, 1949: Hearing on HR. 2498 Before a Subcomm. of the House of Representatives Comm, on Armed Services, 81st Cong., 1st Sess. 1191 (1949) (statement of Felix Larkin, Assistant General Counsel, Office of the Secretary of Defense)
After considering the issue, the subcommittee adopted an amendment that would allow the Judge Advocate General only one reconsideration so that factual issues would not be subjected to one review after another. Id. at 1194. The next morning, however, the subcommittee reversed itself and deleted the provision allowing reconsideration. Id. at 1207. Overton Brooks, the subcommittee chairman, expressed his views as follows:
I personally feel that [reconsideration by another review board] is one part of the bill that we cannot properly defend on the floor of the House. I have thought a good deal about it.
If one board decides one way and another one decides the other way, you are going to weaken your whole system of justice. It is not a case where you have a divided court, 2 to 1, but here you have two separate tribunals rendering a decision on the same case, and the decisions may be diametrically opposed to each other. I think that hurts the whole system.
Id. at 1201, 1205.
Mr. Elston, who originally offered the amendment to provide for one reconsideration, voted to delete the provision and expressed his reservations about reconsideration:
I thought the section was susceptible of abuse. The thing that disturbed me was the fact that a board of review might say that an accused was innocent. The [Judge Advocate General] would not be satisfied with that decision and would refer it to the next board of review which would affirm a sentence of conviction. That does not seem to be exactly right....
I am concerned about a case where a board says that a man is not guilty, the facts in the case do not establish his guilt beyond a reasonable doubt and they feel that the case should be dismissed. Then the Judge Advocate General refers it to another board. They have exactly the same authority and they have exactly the same record in front of them....
If they [the first board] are competent men, if the Judge Advocate General selects competent men to serve as members of that board, why should not the decision of the board in the first instance be final?
Id. at 1201, 1204.
Although these statements reflecting congressional concern in 1949 were directed at the old board of review system for reviewing courts-martial, in United States v. Chilcote, 20 U.S.C.M.A. 283, 43 C.M.R. 123, 1971 WL 12735 (1971), the Court of Military Appeals applied the same standard of congressional intent to the operations of the United States Navy Court of Military Review. The issue in Chilcote was whether the disjunctive “or” in statute authorizing a Court of Military Review to “sit in panels or as a whole” excluded a joint rule allowing reconsideration. The court examined the intent of the drafters for Article 66, UCMJ, and characterized it as a “congressional opposition to the reversal of panel decisions favoring the accused.”4 The *593court further stated “[i]n this instance we can find not a trace of an intent to reverse the 1950 congressional decision not to permit an overturning of panel determinations of factual questions that were favorable to an accused.” Id. 48 C.M.R. at 126.5
In United States v. Wheeler, 20 U.S.C.M.A. 595, 44 C.M.R. 25, 1971 WL 12437 (1971), an Army case, the court again concluded that the statutory language and history of the Military Justice Act of 1968 were not enough to establish a congressional intent to reverse its earlier position against reconsideration of panel decisions in favor of an accused. Consequently the court construed Article 66(a), UCMJ, as meaning that “cases are to be reviewed and decided by panels of the court or by the entire court, but that the same case may not be decided by two different groups of judges within a Court of Military Review.” Id. 44 C.M.R. at 28.
The statutory language that seems to indicate that panel decisions may be reconsidered en banc was added to Article 66(a), UCMJ, by the Military Justice Act of 1983: “[a]ny decision of a panel may be reconsidered by the court sitting as a whole in-accordance with such rules [i.e. Article 66(f)].” The scope of this legislation, however, is not as broad as might appear at first glance. The legislative history of the provision indicates that the majority of those supporting the change did not interpret it as allowing for reconsideration of factual matters.
The prepared statement of William H. Taft IV, General Counsel of the Department of Defense, before the United States Senate subcommittee studying the legislation indicated that:
The procedure for consideration by the Courts of Military Review also requires some fine tuning. Under current case law, the Courts of Military Review cannot order a rehearing en banc to resolve disagreements among panels. This leads to unnecessary delay in obtaining a clear statement of the law. [This bill] provide[s] statutory authority for such reconsideration.
The Military Justice Act of 1982, 1982: Hearings on S. 2521 Before the Subcomm. on Manpower and Personnel of the Senate Comm, on Armed Services, 97th Cong., 2nd Sess. 28 (statement of William H. Taft IV, General Counsel of the Department of Defense).
Chief Judge Everett, and Associate Judges Cook and Fletcher of the Court of Military Appeals also appeared before the subcommittee in support of the legislation authorizing rehearing en banc in the Courts of Military Review. Chief Judge Everett stated:
We favor reconsideration en banc by courts of military review. This by the way, is another proposal on which there seems to be little controversy. I might note that the American Bar Association has for many years taken a position that this is desirable....
The need for this particular provision, which would authorize Courts of Military Review to do that which is permitted in I think every Federal Court of Appeals, arises from the peculiar wording of the statute....
Id. at 97.
The prepared statement from the judges of the Court of Military Appeals continued in a similar vein:
[This legislation] would authorize Courts of Military Review to consider en banc the decisions of their panels. This change, which also has been recommended by the American Bar Association, is desirable, since it would assure greater consistency in the opinions rendered by each Court of Military Review and, in some instances, *594would obviate the need to seek review from our Court.
Id. at 115.
Support for the legislation from the American Bar Association contained similar language:
We are also pleased to support the provision included in [the legislation] and endorsed by the Department of Defense to allow rehearings en banc by the Courts of Military Review. Such rehearings would expedite the resolution of conflicts among panels in the military justice system and would promote finality of Court of Review decisions within the respective systems.
Id. at 192.
An additional witness from the Committee on Military Justice of the Bar of the City of New York continued the refrain:
[E]n banc consideration would promote uniformity of appellate interpretation at the court of military review level within each service and it might also reduce the need for consideration of cases by the court of military appeals to resolve conflicts among particular panels of the lower court.
Id. at 278.
Significantly, the Senate report concerning the legislation contains no indication of a congressional retreat from the position it debated and resolved in 1949 and reaffirmed in 1968. Congress debated the idea of reconsideration of factual determinations, adopted an amendment to allow reconsideration, and then one day later changed its view and deleted the provision which would have allowed reconsideration of factual determinations. Similar debate and discussion was not conducted in 1983 that would indicate any intent to allow reconsideration of factual determinations favorable to an accused.
While reconsideration of a panel decision by the court en banc is substantively different from reconsideration by another board or panel, the same policy considerations argue against merely substituting the judgment of one group of judges for that of another. There.is little in the legislative history of the 1983 Act that suggests any change to the congressional policy applied by the Court of Military Appeals that factual decisions from a board of review or court of review favorable to the accused would not be further reviewed.6
The Senate Report addressed the 1983 amendment as follows:
Section 7(b) amends Article 66(a) to permit a Court of Military Review, while sitting as a whole, to reconsider the decision of a panel of that court. Article 66 has been interpreted through judicial decision as neither expressly nor impliedly authorizing reconsideration of a panel decision by the whole court. United States v. Wheeler, 20 C.M.A 595, 44 C.M.R. 25 (1971); United States v. Chilcote, 20 C.M.A. 283, 43 C.M.R. 123 (1971). By overriding the Chilcote and Wheeler decisions, the legislation would [1] assist in resolving conflicts among panels and [2] promote finality of Court of Military Review decisions within the respective services, without the necessity to certify individual panel decisions to the Court of Military Appeals....
S.Rep. No. 98-53, 98th Cong., 1st Sess. 28 (1983) (emphasis added).
It is important to note that neither of the two stated purposes of the legislation are compatible with en banc reconsideration of factual determinations by a panel of the court. In light of the clear congressional opposition to reconsideration of factual determinations favorable to an accused, the legislative history of the 1983 amendment does not clearly support the sweeping change represented by the statutory language.
The Court of Military Appeals considered the effect of the amended statutory language in United States v. Flowers, 26 M.J. 463 (C.M.A.1988). Chief Judge Everett, who had testified five years previously in support of the legislation, concluded in his concurring opinion that the purpose of the amendment *595was to resolve differences among panels of the Courts of Military Review as to legal issues. Id. at 466 (Everett, C.J., concurring). In his view, the amendment did not confer upon the Court of Military Review the power to reconsider en banc a factual finding or a determination of sentence appropriateness made by a panel. Id.
In the same opinion, Judge Cox concluded that the purpose of the amendment was to “overrid[e]” the decisions of the Court of Military Appeals in United States v. Chilcote and United States v. Wheeler. Id. at 465. His conclusion, however, should not be cited for the proposition that the amendment allows for en banc reconsideration of a factual insufficiency determination. It should be noted that both decisions relied upon rules of statutory construction to hold that the Courts of Military Review lacked authority for en banc reconsideration.
In this case, literal application of the statute could result in reversal of a factual insufficiency decision based upon a contrary reading of the same facts by judges of the same court. Such a procedure transgresses all of the congressional concerns about appellate reviews highlighted as early as 1949: an “unfair” result based on construction of the facts or credibility of a witness that is different from the original appellate court that decided the facts; a lack of finality for any decision of a panel of the court; an adverse impact on the independence of judges involved in panel decisions; and possible damage to the perception of justice by diametrically opposed results on factual questions that are matters of judgment.7 For these reasons I conclude that the decision favorable to the accused by the Court of Military Review sitting as a panel may not be reconsidered by the court sitting en banc.

. Although the majority view arrives at the same point (i.e. a case decided on the basis of a factual insufficiency is not a question of exceptional importance suitable for en banc reconsideration), they do so only after the expenditure of considerable judicial resources.


. The question of reconsideration for panel decisions was hotly debated in 1949. Although those provisions dealt with boards of review, the policy concerns underlying those debates remain constant. The testimony in 1949 of several witnesses still has validity on the question of policy. For example:
We believe that this provision [that allows for reconsideration by the same or another board of review) destroys the independence and integrity of boards of review, and that it should be stricken.
Uniform Code of Military Justice, 1949: Hearing on H.R. 2498 Before a Subcomm. of the House of Representatives Comm, on Armed Services, 81st Cong., 1st Sess. 642 (1949) (statement of Richard H. Wells, Chairman, Special Committee on Military Justice of the New York County Lawyers Association).
[I]f the judge advocate general invests in the board of review, particularly when it is composed of a competent board of officers, the authority to pass on a question, you should not have second guessing on it. I think that ought to be final and binding....
Id. at 624 (statement of Frederick P. Bryan, Chairman, Special Committee on Military Justice of the Bar Association of the City of New York).


. Felix Larkin has been so described by Professor Jonathan Lurie, the historian of the Court of Military Appeals. Remarks, "Appointment of U.S.C.M.A. Judges,” Judicial Conference, U.S. Court of Military Appeals, May 12, 1994.


. The Court of Military Appeals specifically concurred in the "desirability of resolving conflicts on questions of law among panels of the same court and of promoting finality of decision within the Courts of Military Review.” Chilcote, 43 C.M.R. at 127 (emphasis added). They concluded, however, that desirability was insufficient justification to construe the statute in favor of en banc reconsideration of panel decisions in the absence of convincing proof that Congress intended such a result.
It should be noted that the quotation from Chilcote, less the emphasized portion, is identical to that used in defining the purpose of the statutory change in the legislative history of the 1983 amendment to Article 66(a), UCMJ. See S.Rep. No. 98-53, 98th Cong., 1st Sess. 28 (1983). The government contends the 1983 amendment clearly provided for reconsideration of "[a]ny decision” of the court. The words chosen to describe the purpose of the amendment, howev*593er, are identical to those used by the Court of Military Appeals to show their support for en banc reconsideration of questions of law.


. Judge Crean, in his lead opinion in this case, characterizes the thrust of the 1949 legislative history as a limitation on the authority of The Judge Advocates General to order a rehearing. The Court of Military Appeals apparently disagrees. The legislative intent issue does not concern the relative merits of discretionary reconsideration by the court en banc or mandatory reconsideration ordered by a Judge Advocate General. Instead the focus is on reconsideration of questions of fact resolved in favor of an appellant.


. The prepared statement from Major General Hugh Clausen, The Judge Advocate General for the United States Army merely stated that "[t]he proposed legislation also provides for en banc reconsideration by the Courts of Military Review of decisions by single panels....” The Military Justice Act of 1982: Hearings on S. 2521 Before the Subcomm. on Manpower and Personnel of the Armed Services, 97th Cong., 2d Sess. 46.


. Parts I and III at the dissenting opinion vividly illustrate these concerns.